The State of TexasAppellee




                                  Fourth Court of Appeals
                                           San Antonio, Texas
                                                  March 26, 2014

                                               No. 04-14-00189-CR

                                           Danny V. HERNANDEZ,
                                                  Appellant

                                                           v.

                                              The STATE of Texas,
                                                    Appellee

                      From the 175th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2012CR2708
                             Honorable Mary D. Roman, Judge Presiding

                                                  ORDER
       The trial court imposed sentence in the underlying cause on February 4, 2014. Because
appellant did not file a motion for new trial, the notice of appeal was due to be filed March 6,
2014. TEX. R. APP. P. 26.2(a)(1). A motion for extension of time to file the notice of appeal was
due on March 21, 2014. TEX. R. APP. P. 26.3. Appellant filed a notice of appeal on March 14,
2014, but appellant did not file a motion for extension of time.

        A timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction. See
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). A late notice of appeal may be
considered timely so as to invoke a court of appeals’ jurisdiction if (1) it is filed within fifteen
days of the last day allowed for filing, (2) a motion for extension of time is filed in the court of
appeals within fifteen days of the last day allowed for filing the notice of appeal, and (3) the
court of appeals grants the motion for extension of time. See id. Having reviewed the record, it
appears that the notice of appeal was untimely filed, and no motion for extension of time was
filed. It is therefore ORDERED that appellant show cause in writing within two weeks from the
date of this order why this appeal should not be dismissed for lack of jurisdiction. 1 See id.; see
also Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991) (out-of-time

1
  We also note the trial court’s certification in this appeal states that “this criminal case is a plea-bargain case, and
the defendant has NO right of appeal.” The clerk’s record contains a written plea bargain, and the punishment
assessed did not exceed the punishment recommended by the prosecutor and agreed to by the defendant; therefore,
the trial court’s certification accurately reflects that the criminal case is a plea-bargain case. See TEX. R. APP. P.
25.2(a)(2). Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, “The appeal must be dismissed if a
certification that shows the defendant has a right of appeal has not been made part of the record under these rules.”
TEX. R. APP. P. 25.2(d).
appeal from final felony conviction may be sought by filing a writ of habeas corpus pursuant to
article 11.07 of the Texas Code of Criminal Procedure).



                                                   _________________________________
                                                   Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of March, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court